DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Densham (US 2014/0320667)
Regarding Claim 1, Densham discloses a tracking beacon [Fig 12, 16; 0016; 0101] comprising: a housing that holds a light emitter that emits infrared light external to the housing [Fig 2; 0037]; the housing further holding within itself components, the components comprising: a processor, a memory device, a time keeper, and a battery [0031; 0037; 0039; 0042-46; 0049-52]; and one or more electrical connections are positioned on the housing to receive at least electrical power to charge the battery [0028; 0037; 0039], data defining a blink pattern of the light emitter that is stored on the memory device and controlled by the processor, and a synchronization signal to adjust the time keeper [0039-40; 0044-45].
Regarding Claim 2, Densham also discloses a magnet [0042; 0090].
Regarding Claim 3, Densham also discloses wherein there are multiple electrical connections positioned on the housing [0037; 0043; 0075; 0090].
Regarding Claim 4, Densham also discloses wherein there is one electrical connection that is a wire connection port configured to interface with a connector of a wire bundle [0037; 0043; 0075; 0090]..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Densham (US 2014/0320667), as applied to claim 1 above, and further in view of Vu (US 2007/0192910).
Regarding Claims 7 and 9, Densham does not explicitly teach-  but Vu does teach wherein a translucent light diffusing structure forms part of the housing and diffuses the infrared light emitted by the light emitter [0059; 0117; 0127]. It would have been obvious to modify the beacon of Densham to include a diffusing/translucent structure and separate portions of the housing to control the direction and dispersion of the light(s).

Claims 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Densham (US 2014/0320667) in view of Vu (US 2007/0192910).
Regarding Claim 6, Densham teaches a tracking beacon [Fig 12, 16; 0016; 0101] comprising: a housing comprising and a light source, a magnet, a processor and a time keeper stored in the housing, wherein the processor and the time keeper control the light source [0028; 0037; 0039-40; 0044-45]. Densham does not explicitly teach – but Vu teaches (a housing comprising) a first portion and a second portion, the second portion comprising a light diffusing structure [0059; 0117; 0127]. It would have been obvious to modify the beacon of Densham to include a diffusing/translucent structure and separate portions of the housing to control the direction and dispersion of the light(s).
Regarding Claim 8, Densham teaches a tracking beacon [Fig 12, 16; 0016; 0101] comprising: a housing comprising a light source positioned within the housing; and electrical contacts positioned on an external surface of the lower portion [0028; 0037; 0039-40; 0044-45]. Densham does not explicitly teach, but Vu does teach a lower portion and an upper portion the upper portion comprising a light diffusing structure; the light diffusing structure comprising a translucent protrusion to diffuse light in different directions [0059; 0117; 0127]. It would have been obvious to modify the beacon of Densham to include a diffusing/translucent structure and separate portions of the housing to control the direction and dispersion of the light(s).
Regarding Claims 7 and 9, Densham does not explicitly teach-  but Vu does teach wherein the second portion/ light diffusing structure is translucent [0059; 0117; 0127]. It would have been obvious to modify the beacon of Densham to include a diffusing/translucent structure and separate portions of the housing to control the direction and dispersion of the light(s).
Regarding Claims 10 and 11, Densham does not explicitly teach-  but Vu does teach wherein the translucent protrusion protrudes downwards from an underside surface of the light diffusing structure… or there are multiple translucent protrusions comprising upward facing protrusions that protrude upwards from an upper surface of the light diffusing structure [Fig 1B, 5A; 0059; 0117; 0127]. This appears a matter of design choice, as one having ordinary skill in the art would be able to attach or place translucent elements on different sides of a housing to direct or diffuse the light from the individual sources. 
Regarding Claim 12, Densham, as modified, also teaches wherein a magnet is positioned within the housing [0042; 0090].
Densham, as modified, also teaches wherein the magnet is positioned at a bottom of the lower portion, or offset from a center vertical axis of the housing [0042; 0090]. This appears a 
Regarding Claim 15, Densham, as modified, also teaches wherein the lower portion has one or more side walls that extend from a bottom of the lower portion to a top of the lower portion, and taper inwards towards the top of the lower portion [0028; 0037; 0039-40; 0044-45].
Regarding Claim 16, Densham, as modified, also teaches wherein the electrical contacts comprise power electrical contacts and data electrical contacts [0037; 0039; 0043-7; 0049-52; 0075; 0090].
Regarding Claim 17, Densham, as modified, also teaches wherein at least one of the data electrical contacts comprise electrical contacts receive a time synchronization signal [0037; 0039; 0043-7; 0049-52; 0075; 0090].
Regarding Claim 18, Densham, as modified, also teaches wherein the data electrical contacts receive a time synchronization signal and receive tracking identity data [0037; 0039; 0043-7; 0049-52; 0075; 0090].
Regarding Claim 19, Densham, as modified, also teaches wherein the electrical contacts are offset from a center vertical axis of the housing [0037; 0039; 0043-7; 0049-52; 0075; 0090]. This appears a matter of design choice, as one having ordinary skill in the art would be able to attach or place electrical contacts in various positions in a housing to avoid interference with other functional parts inside the housing.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Densham (US 2014/0320667) in view of Vu (US 2007/0192910), as applied to Claim 8 above, and further in view of Stout (US 2015/0097946).
Regarding Claim 20, Densham does not explicitly teach – but Stout does teach wherein the housing comprises a notch [0198]. It would have been obvious to modify the beacon of Densham to include a notch to make mounting to surfaces easier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645